DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 08/18/2021, in which, claims 1-7, are pending. Claims 1 and 7 are independent. Claims 2-6, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed.


Regarding currently pending applicant’s invention Examiner has thoroughly and carefully reviewed. 
Upon further review and search, main Claims 1 and 17, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 7.
Specifically, claim 1 “An image forming apparatus that forms an output image including an authentication image for authenticity determination on a medium, the image forming apparatus comprising: a recording head configured to discharge a droplet onto the medium; a drive unit configured to perform main scanning in which the recording head moves in a main scanning direction and sub scanning in which the medium is fed in a feeding direction; and a control unit configured to control, based on image formation data representing the output image, the main scanning and the sub scanning performed by the drive unit, and the discharge of the droplet performed by the recording head, wherein the control unit performs a control to form the authentication image by a plurality of times of the main scanning in which feeding positions of the medium in the feeding direction are different, and performs a control so that at least one feeding amount of the medium in one sub scanning is different between a feeding amount at time of forming the authentication image and a feeding amount at time of forming a portion of the output image that does not include the authentication image.” contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1.
Further, the prior arts of record don’t disclose or suggest the features of claim 1 . There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
Main Claim 7, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 7 IS the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 16. Claims 2-6, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677